Opinion by
Judge Pryor :
The general doctrine in regard to the conveyances of real estate by married women is that the statutes empowering a married woman to convey in conjunction with her husband give her the right to make a conveyance, whether founded on a valuable consideration or not. One may make a deed of gift, mortgage or release, and when executed as required by the statute she will be divested of her title as readily as if she had been a feme sole. Kennedy v. Ten Broeck, 11 Bush 241. The proof shows a compliance with the statute in’ taking the acknowledgment. There is no allegation of fraud or collusion, nor any evidence in the record sustaining such a charge if made. Judgment below affirmed.